

116 HRES 1203 IH: Expressing the sense of the House of Representatives supporting the Republic of Artsakh at all levels of civil society and government and recognizing the people of Artsakh’s inalienable right to self-determination.
U.S. House of Representatives
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 1203IN THE HOUSE OF REPRESENTATIVESOctober 23, 2020Mr. Pallone (for himself, Mr. Bilirakis, Mr. Schiff, Ms. Speier, Mr. McGovern, Ms. Clark of Massachusetts, Mr. Cárdenas, Mr. Costa, Mrs. Napolitano, Mrs. Carolyn B. Maloney of New York, Mrs. Lawrence, Mr. Sherman, Mr. Cicilline, Mr. Sarbanes, Mr. Nadler, Mr. Sires, Ms. Brownley of California, Ms. Sánchez, Mr. Krishnamoorthi, Mr. Espaillat, Mr. Danny K. Davis of Illinois, Ms. Eshoo, Mr. Khanna, Ms. Lofgren, Ms. Titus, Ms. Meng, Mr. Pascrell, Mr. Suozzi, Mr. Ted Lieu of California, Ms. Bass, and Mr. Langevin) submitted the following resolution; which was referred to the Committee on Foreign AffairsRESOLUTIONExpressing the sense of the House of Representatives supporting the Republic of Artsakh at all levels of civil society and government and recognizing the people of Artsakh’s inalienable right to self-determination.Whereas peace, stability, and democracy in the Caucasus region are in the political, security, and economic interests of the United States and are matters of international concern;Whereas the United States considers any effort to determine the future of the Republic of Artsakh, formerly the Republic of Nagorno-Karabakh, by other than peaceful means, including acts of aggression, blockades, or threats against civil aviation, a threat to peace;Whereas the United States remains committed to the negotiations under the auspices of the Co-Chairs of the Organization for Security and Cooperation in Europe’s (OSCE) Minsk Group negotiations toward a durable and democratic resolution of outstanding status and security issues related to the Artsakh Republic;Whereas the Artsakh Republic was one of three parties to the 1994 cease-fire that ended major military hostilities between Artsakh and Azerbaijan, and remains committed to a negotiated, non-violent resolution;Whereas the Artsakh Republic took part in OSCE negotiations until 1998, when Azerbaijan blocked its democratically elected representatives from full and direct participation in negotiations regarding its future status and security;Whereas, in response to Azerbaijan aggression against the Armenian people during the 1990s, the United States Congress adopted section 907 of the Freedom Support Act, which states: United States assistance under this or any other Act (other than assistance under title V of this Act) may not be provided to the Government of Azerbaijan until the President determines, and so reports to the Congress, that the Government of Azerbaijan is taking demonstrable steps to cease all blockades and other offensive uses of force against Armenia and Nagorno-Karabakh;Whereas Azerbaijan, aided by Turkish forces and military supplies, launched a large-scale military offensive against the Line-of-Contact separating Artsakh and Azerbaijan on September 27, 2020, that was in clear violation of the 1994 cease-fire;Whereas Turkish-supported mercenaries were recruited specifically for the purposes of fighting on behalf Azerbaijan in the September 27, 2020, outbreak of violence, and Turkish F–16 fighter jets are suspected of aiding the indiscriminate bombing of large civilian population centers like Stepanakert and Shoushi that have endangered the lives of thousands of innocent civilians and displaced thousands more;Whereas the September 27, 2020, military offensive by Azerbaijan represents its third large-scale attack on Artsakh since the signing of the 1994 cease-fire, and the bombastic rhetoric from Turkish President Erdogan and Azerbaijani President Aliyev has clearly shown they do not desire a peaceful outcome of the conflict that results in ethnic Armenians remaining in the Karabakh region;Whereas the Artsakh Republic has developed democratic institutions, fostered a pluralist political system, and, over the past quarter century, held parliamentary and Presidential elections that have been rated as free and fair by international observers, despite the constant threat of military incursion by Azerbaijani forces;Whereas international recognition of a country’s right to self-determination is the only way to ensure its people will be able to voice their legitimate concerns and lobby for the peaceful settlement of conflicts on the world stage;Whereas the Artsakh Republic, along with the United States, Armenia, and the OSCE, support cease-fire monitoring proposals to strengthen the 1994 cease-fire, including—(1)an agreement from all sides to not deploy snipers, heavy arms, or new weaponry along the line of contact;(2)the placement of OSCE-monitored, advanced gunfire-locator systems and sound-ranging equipment to determine the source of attacks along the line of contact; and(3)the deployment of additional OSCE observers along the line of contact to better monitor the cease-fire;Whereas current Department of State policies and practices place self-imposed restrictions on travel and communications between the United States and Artsakh, limiting oversight of United States taxpayer-funded assistance programs and discouraging the open dialogue and discourse that can contribute to a peaceful resolution of Artsakh-related status and security issues; andWhereas open dialogue and communications contribute to greater international understanding and facilitate more effective conflict resolution: Now, therefore, be itThat the House of Representatives—(1)condemns the September 27, 2020, military offensive launched by Azerbaijani and Turkish-backed forces on Artsakh;(2)calls upon all parties involved in the conflict to withdraw to the initial positions as of September 27, 2020, to honor any negotiated cease-fire, to halt any attacks on civilian populations, and allow unfettered access for humanitarian and emergency aid to civilians in need of such assistance;(3)urges the President of the United States to follow the congressional intent of section 907 of the Freedom Support Act and withhold any further assistance to Azerbaijan until they end military operations against Artsakh;(4)affirms that the only peaceful, long-lasting resolution to this conflict will come from international recognition of the Republic of Artsakh;(5)upholds its commitment to supporting actions that encourage visits and communication between officials from the United States and Artsakh at all levels, including cabinet-level national security officials, general officers, and other executive branch officials, to travel to Artsakh and openly and directly communicate with their Artsakh counterparts;(6)encourages open communication, meetings, and other direct contacts between officials of Artsakh and the executive and legislative branches of the United States Government, representatives of State and local governments, and representatives of American civil society; and(7)calls for the full and direct participation of the democratically elected Government of the Republic of Artsakh in all OSCE and other negotiations regarding its future.